Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language has to be understood in light of the specification; the first via structure and the second via structure are claimed as having a minimum width and a maximum width.

This makes it confusing as to how to interpret the “minimum width” and “maximum width” and what they are related to in the specification.
Moreover, the claim does not initially claim a shape in connection of the via structure; therefore, the claim of “minimum via” and “maximum via” is not sufficiently descriptive. In other words, it does not allow one to determine which part of the structure the “minimum via” and “maximum via” is referring to.
For purpose of examination, claim 20 Lines 10-14 will be treated as:
“wherein a difference between a maximum width and a minimum width of the first via structure is not less than a difference between a maximum width and a minimum width of the second via structure, and wherein the minimum width of the first via structure is less than the minimum width of the second via structure”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20170053872 A1).
Regarding independent claim 14: Lee teaches (e.g., Fig. 7, [0182] and [0185]: the same reference numerals are used to denote the same elements as in FIGS. 1A to 5) a semiconductor package, comprising: 
a first semiconductor device ([0080], [0115]: MOSFET device); and 
a second semiconductor device ([0080], [0115]: MOSFET device) stacked with the first semiconductor device,
wherein the first semiconductor device includes at least one first via structure ([0185]: 330) and 
at least one second via structure ([0185]: 330) penetrating the first semiconductor device, and
wherein the at least one first via structure includes a first region  having a first width ([0079]: upper portion of 34C) on an upper surface of the first semiconductor device and 
a second region having a second width ([0079]: upper portion of 34V) on a lower surface of the first semiconductor device, and 
a width of a boundary surface between the first region and the second region is less than the first width ([0079]).

[0182]: FIG. 7 is a schematic cross-section of a semiconductor package 300 according to some embodiments. In FIG. 7, the same reference numerals are used to denote the same elements as in FIGS. 1A to 5, and therefore, detailed descriptions thereof are omitted in the interest of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0053872 A1) in view of Saen et al. (US 2010/0008058 A1).
Regarding claim 15: Lee teaches the claim limitation of the semiconductor package of claim 14.

the at least one second via structure has a third width greater than the first width. 
Saen teaches (e.g., Fig. 1) a semiconductor package, comprising a first via structure ([0036] and [0039]: TVSIG1) having a first width, and at least a second via structure ([0035]: TVPW1),
wherein the at least one second via structure ([0035]: TVPW1) has a third width greater than the first width ([0036] and [0039]: TVSIG1).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Lee, the at least one second via structure has a third width greater than the first width, as taught by Saen, so as efficiently power the memory devices and reduce high thermal damage due power consumption.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0053872 A1) in view of Youn et al. (US 20110156232 A1).
Regarding claim 16: Lee teaches the claim limitation of the semiconductor package of claim 14, on which this claim depends,
wherein the first semiconductor device and the second semiconductor device are mounted on a package substrate ([0183]: 310).
Lee does not expressly teach that the first semiconductor device includes at least one memory die configured to store data.
Youn teaches (e.g., Fig. 1) a semiconductor device comprising a first semiconductor ([0033]:  1100), 

It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Lee, the first semiconductor device including at least one memory die configured to store data, as taught by Youn, so as to improve the data processing speed of the integrated circuit and at the same time provide means for saving necessary data for future processes.
Regarding claim 18: Lee and Youn teach the claim limitation of the semiconductor package of claim 16, on which this claim depends,
wherein the second semiconductor device includes a memory controller configured to control the first semiconductor device Youn: ([0033]: 1100). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0053872 A1) in view of Youn et al. (US 20110156232 A1) as applied above and further in view of Saen et al. (US 2010/0008058 A1).
Regarding claim 19: Lee and Youn teach the claim limitation of the semiconductor package of claim 16, on which this claim depends. 
Lee as modified by Youn does not expressly teach that
the at least one first via structure is in a first area of the first semiconductor device and the at least one first via structure is configured to transfer a data signal, and
the at least one second via structure is in a second area of the first semiconductor device, the second area of the first semiconductor device separated 
Saen teaches (e.g., Fig. 1) a semiconductor device, comprising:
at least one first via structure ([0039]: TVSIG1) penetrating the semiconductor substrate ([0036] and [0039]), and
at least one second via structure ([0035]: TVPW1) penetrating the semiconductor substrate ([0035]),
wherein the at least one first via structure is in a first area of the first semiconductor device ([0036] and [0039]: TVSIG1) and the at least one first via structure is configured to transfer a data signal ([0027]: signal through silicon via, [0039]: TVSIG1), and
the at least one second via structure is in a second area of the first semiconductor device ([0027]: TVPW1: Power-supply through silicon via, [0035]), 
the second area of the first semiconductor device separated from the first region of the first semiconductor device and the at least one second via structure configured to transfer a power signal ([0027] and [0035]: TVPW1).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Lee as modified by Youn, the 
at least one first via structure in a first area of the first semiconductor device and the at least one first via structure configured to transfer a data signal, and the at least one second via structure in a second area of the first semiconductor device, the second area of the first semiconductor device separated from the first region of the first semiconductor device and the at least one second via structure configured to transfer .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saen et al. (US 2010/0008058 A1) in view of Lee et al. (US 2017/0053872 A1).
Regarding independent claim 20: Saen teaches (e.g., Fig. 1) a semiconductor package, comprising: 
a package substrate ([0029]); 
a plurality of memory dies ([0028]: MEMLSI) mounted on the package substrate, the plurality of memory dies including memory cells configured to store data ([0028]), and 
the plurality of memory dies stacked in a direction perpendicular to an upper surface of the package substrate ([0028]: MEMLSI are stacked); 
a first via structure penetrating the plurality of memory dies and configured to provide a transfer path for a data signal ([0027], [0039]: TVSIG1); and 
a second via structure ([0035]: TVPW1) penetrating the plurality of memory dies and configured to provide a transfer path for a power signal ([0027]: TVPW1: Power-supply through silicon via, [0035]).
Saen does not expressly teach that
wherein a difference between a maximum width and a minimum width of the first via structure is not less than a difference between a maximum width and a minimum width of the second via structure, and 

However, Saen teaches that a difference between a maximum width and a minimum width of the second via structure is 0 (zero), there is no change in shape.
Lee teaches (e.g., Fig. 7, [0182] and [0185]: the same reference numerals are used to denote the same elements as in FIGS. 1A to 5) a semiconductor package, comprising: 
a first via structure ([0185]: 330), 
wherein the first via structure includes a first region having a first width ([0079]: upper portion of 34C) on an upper surface of the semiconductor device and 
a second region having a second width ([0079]: upper portion of 34V) on a lower surface of the semiconductor device, and 
a width of a boundary surface between the first region and the second region is less than the first width ([0079]).
Note: [0185]: In FIG. 7, some elements of the IC device 100 illustrated in FIG. 4 are omitted or simplified for brevity.
[0182]: FIG. 7 is a schematic cross-section of a semiconductor package 300 according to some embodiments. In FIG. 7, the same reference numerals are used to denote the same elements as in FIGS. 1A to 5, and therefore, detailed descriptions thereof are omitted in the interest of brevity,
a difference between a maximum width and a minimum width of the first via structure is greater than 0 (zero).
.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein a side surface of the first region and a side surface of the second region have different profiles at a boundary between the first region and the second region; and 
at least one first via structure penetrating the interlayer insulating layer and having a third width greater than the first width at the upper surface of the interlayer insulating layer”.



Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising 
“wherein the semiconductor package further comprises a memory controller mounted on the package substrate at a same level as a level of the second semiconductor device and is configured to control the first semiconductor device and the second semiconductor device”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826